Citation Nr: 0604931	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  98-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for degenerative arthritis of the lumbosacral spine. 


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1953 to December 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The March 1997 rating decision denied a disability rating 
greater than 20 percent for degenerative arthritis of the 
lumbosacral spine.  By rating dated in January 1999, the RO 
increased the disability evaluation to 40 percent.  

The veteran and his spouse testified before the undersigned 
at a Travel Board hearing in March 2000.  A transcript of 
that hearing is associated with the claims folder.  

In an April 2000 decision, the Board denied a disability 
rating greater than 
40 percent.  The veteran appealed that decision to the U. S. 
Court of Appeals for Veterans Claims (Court).  By Order dated 
in March 2001, the Court vacated the Board decision and 
remanded the appeal to the Board.  In May 2003 and March 
2004, the Board remanded the case to the RO for additional 
action and development.  The case returns to the Board for 
appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id. 

In the March 2004 remand, the Board instructed the RO to, 
among other things, secure a VA examination with an opinion 
as to whether the veteran had any degenerative disc disease 
of the lumbosacral spine and, if so, whether it was related 
to the service-connected degenerative arthritis of the 
lumbosacral spine.  The RO was also instructed to adjudicate 
the claim for service connection for degenerative disc 
disease of the lumbosacral spine, which the Board found to be 
inextricably intertwined with the increased rating claim on 
appeal, prior to adjudicating the increased rating claim.  

Review of the claims folder reveals that the August 2004 VA 
examination secured in connection with the Board remand does 
not provide the complete opinion requested by the Board.  In 
addition, the RO has not adjudicated the claim for service 
connection for degenerative disc disease.  Although final 
adjudication of the appeal will be delayed further, the Board 
finds that, pursuant to Stegall, the appeal must be remanded 
for compliance with the March 2004 Board remand.  
 
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
orthopedic and neurologic examinations to 
determine the nature and extent of any 
degenerative disc disease of the 
lumbosacral spine found to be present and 
to determine the current severity of the 
service-connected degenerative arthritis 
of the lumbosacral spine.  Any indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  Any 
peripheral nerves involvement should be 
specifically identified.  

The examiners are requested to review the 
record and offer an opinion as to whether 
it is at least as likely as not (that is, 
whether there is a 50 percent 
probability) that the veteran has 
degenerative disc disease of lumbosacral 
spine that is related to the service-
connected degenerative arthritis of the 
lumbosacral spine.  

2.  After ensuring proper completion of 
this and any other necessary development, 
the RO should review the record and 
adjudicate the issue of entitlement to 
service connection for degenerative disc 
disease of the lumbosacral spine.  The RO 
must provide the veteran notice of this 
decision, along with notice of appellate 
rights, and afford the appropriate period 
of time for response.  

3.  Then, the RO should adjudicate the 
claim for an increased rating for 
service-connected low back disability de 
novo, based on a review of all pertinent 
evidence of record, to include whether 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is appropriate.  The RO 
should take into account the changes to 
the rating criteria for evaluating 
disabilities of the spine that became 
effective on September 26, 2003.  If 
degenerative disc disease of the 
lumbosacral spine is found to be part and 
parcel of the veteran's service-connected 
degenerative arthritis of the lumbosacral 
spine, the RO should also take into 
account the rating criteria for rating 
intervertebral disc syndrome that became 
effective on September 23, 2002, and on 
September 26, 2003.

If the disposition remains unfavorable, 
the RO should furnish the veteran with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

